In an action to recover damages for personal injuries, etc., the defendants Mercruiser-Mercury Marine and Airtex Products, sued herein as Airtex Corporation, appeal from an order of the Supreme Court, Kings County (Irving S. Aronin, J.), dated June 11, 1991, which denied their separate motions to dismiss the complaint.
Ordered that the order is affirmed, with one bill of costs.
It is well settled that the nature and degree of the penalty to be imposed for a refusal or failure to disclose is a matter lying within the sound discretion of the court (see, Sawh v Bridges, 120 AD2d 74; Berman v Szpilzinger, 180 AD2d 612). We perceive no improvident exercise of discretion in the instant case. Balletta, J. P., Fiber, O’Brien and Pizzuto, JJ., concur.